Exhibit 99.17c MORTGAGE LOAN SALE AND SERVICING AGREEMENT MORGAN STANLEY MORTGAGE CAPITAL INC., Purchaser HSBC MORTGAGE CORPORATION (USA), Seller and Servicer Dated as of August1, 2005 Fixed and Adjustable Rate Mortgage Loans First Liens TABLE OF CONTENTS Page SECTION1. DEFINITIONS. 1 SECTION2. AGREEMENT TO PURCHASE MORTGAGE LOANS. 19 SECTION3. MORTGAGE LOAN SCHEDULES. 19 SECTION4. PURCHASE PRICE. 19 SECTION5. EXAMINATION OF MORTGAGE FILES. 20 SECTION6. CONVEYANCE FROM SELLER TO PURCHASER. 21 SECTION7. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REMEDIES FOR BREACH. 24 SECTION8. CLOSING. 40 SECTION9. CLOSING DOCUMENTS. 40 SECTION10. COSTS. 42 SECTION11. ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS. 42 SECTION12. DEFAULT. 59 SECTION13. TERMINATION 60 SECTION14. COOPERATION OF SELLER WITH A RECONSTITUTION. 61 SECTION15. NOTICE OF SERVICING TRANSFER. 65 SECTION16. THE SELLER. 65 SECTION17. SELLER AND SERVICER NOT TO RESIGN 67 -i- SECTION18. MANDATORY DELIVERY 67 SECTION19. NOTICES 68 SECTION20. SEVERABILITY CLAUSE. 69 SECTION21. COUNTERPARTS. 69 SECTION22. GOVERNING LAW. 69 SECTION23. INTENTION OF THE PARTIES. 70 SECTION24. SUCCESSORS AND ASSIGNS. 70 SECTION25. WAIVERS. 70 SECTION26. EXHIBITS. 71 SECTION27. NONSOLICITATION. 71 SECTION28. GENERAL INTERPRETIVE PRINCIPLES. 71 SECTION29. REPRODUCTION OF DOCUMENTS. 71 SECTION30. FURTHER AGREEMENTS. 72 SECTION31. WAIVER OF TRIAL BY JURY. 72 SECTION32. JURISDICTION; CONSENT TO SERVICE OF PROCESS. 72 SECTION33. PRIVACY. 72 SECTION34. NO PARTNERSHIP 72 SECTION35. CONFIDENTIALITY 72 EXHIBITS EXHIBIT 1 FORM OF SELLER’S OFFICER’S CERTIFICATE EXHIBIT 2 FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT 3 ASSIGNMENT AND CONVEYANCE EXHIBIT 4 CONTENTS OF EACH MORTGAGE FILE EXHIBIT 5 MORTGAGE LOAN DOCUMENTS -ii- EXHIBIT 6 FORM OF MONTHLY REMITTANCE ADVICE FIELDS EXHIBIT 7 FORM OF INDEMNIFICATION AND CONTRIBUTION AGREEMENT EXHIBIT 8 ANNUAL CERTIFICATION EXHIBIT 9 CUSTODIAL ACCOUNT CERTIFICATION EXHIBIT 10 CUSTODIAL ACCOUNT LETTER AGREEMENT EXHIBIT 11 ESCROW ACCOUNT CERTIFICATION EXHIBIT 12 ESCROW ACCOUNT LETTER AGREEMENT EXHIBIT 13 UNDERWRITING GUIDELINES EXHIBIT 14 FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT EXHIBIT 15 FORM OF OPINION OF COUNSEL TO SELLER EXHIBIT A MORTGAGE LOANS SCHEDULEI MORTGAGE LOAN SCHEDULE -iii- MORTGAGE LOAN SALE AND SERVICING AGREEMENT This is a MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”), dated as of August1, 2005, is by and between Morgan Stanley Mortgage CapitalInc., having an office at 1633 Broadway, New York, NY 10019 (together with any Person to whom the Purchaser has assigned its rights and obligations hereunder as Purchaser with respect to the Mortgage Loan and each respective successors and assigns, the “Purchaser”) and HSBC Mortgage Corporation (USA), having an office at 2929 Walden Avenue, Depew, NY 14043, in its capacity as seller (the “Seller”) and in its capacity as servicer (the “Servicer”). W I T N E S S E T H : WHEREAS, the Seller desires to sell, from time to time, to the Purchaser, and the Purchaser desires to purchase, from time to time, from the Seller, certain fixed and adjustable rate residential first lien mortgage loans (the “Mortgage Loans”) as described herein on a servicing retained basis and which shall be delivered in groups of whole loans (each a “Mortgage Loan Package”) on various dates as provided in the related Purchase Price and Terms Letter Agreement (each, a “Closing Date”); WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other security instrument creating a first lien on a residential dwelling located in the jurisdiction indicated on the Mortgage Loan Schedulefor the related Mortgage Loan Package, which is to be annexed hereto on each Closing Date as ScheduleI; WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the manner of the conveyance, servicing and control of the Mortgage Loans; WHEREAS, following its purchase of the Mortgage Loans from the Seller, the Purchaser desires to sell some or all of the Mortgage Loans to one or more purchasers as a whole loan transfer or a public or private, rated or unrated mortgage pass-through transaction; and WHEREAS, certain Mortgage Loans have been, or will be, registered on the MERS® System (defined below) such that the mortgagee of record under each such Mortgage Loan shall be identified as MERS. NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the Servicer agree as follows: SECTION1.Definitions.For purposes of this Agreement the following capitalized terms shall have the respective meanings set forth below. Accepted Servicing Practices:With respect to any Mortgage Loan, the servicing procedures which (i)conform to customary and usual standards of practice of prudent mortgage lenders and mortgage loan servicers, for mortgage loans similar to the Mortgage Loans, (ii)follow the policies and procedures that the Servicer applies to similar mortgage loans serviced for third parties and for its own account, (iii)meet the requirements of FNMA and FHLMC, (iv)comply with all applicable laws and follow collection practices with respect to the related Mortgage Loans that are in all material respects legal and customary, and (v)subject to clauses (i), (ii) (iii) and (iv)above, comply with the reasonable requests of the Purchaser and the requirements of this Agreement. Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the adjustment of the Mortgage Interest Rate payable in respect thereto. Adjustment Date:With respect to each Adjustable Rate Mortgage Loan, the date set forth in the related Mortgage Note on which the Mortgage Interest Rate on such Adjustable Rate Mortgage Loan is adjusted in accordance with the terms of the related Mortgage Note. Affiliate:With respect to any specified Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the specified Person.For purposes of this definition, the term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting stock, by contract or otherwise. Agency Transfer:A FNMA Transfer or a FHLMC Transfer. Agreement:This Mortgage Loan Sale and Servicing Agreement including all exhibits, schedules, amendments and supplements hereto. ALTA:The American Land TitleAssociation. Ancillary Income: All income derived from the Mortgage Loans (other than the Servicing Fee) including but not limited to Prepayment Charge, late charges, any interest paid on funds deposited in any collection account or escrow account (other than interest on escrowed funds required by law to be paid to the Mortgagor), fees received with respect to checks or bank drafts returned by the related bank for non-sufficient funds, assumption fees, optional insurance administrative fees and all other incidental fees and charges to the extent not otherwise payable to the Mortgagor under applicable law or pursuant to the terms of the related Mortgage Note, includingany set-up fees orservicing transfer fees. Appraised Value:With respect to any Mortgaged Property, the lesser of (i)the value thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by an appraiser who met the minimum requirements of FNMA and/orFHLMC, and (ii)the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan, provided, however, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely upon the value determined by an appraisal made for the originator of such Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by an appraiser who met the minimum -2- requirements of FNMA or FHLMC.However, in the case of a mortgage made on a property in the state of New York, the value will always be determined by the appraisal for determining any requirement for Primary Mortgage Insurance only. Assignment and Conveyance:An individual assignment and conveyance of the Mortgage Loans purchased on a Closing Date in the form annexed hereto as Exhibit3. Assignment of Mortgage:An individual assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to give record notice of the sale of the Mortgage to the Purchaser. Balloon Loan: A Mortgage Loan identified on the Mortgage Loan Scheduleas a balloon mortgage loan. Borrower:With respect to any Mortgage Loan, the obligor(s) on the related Mortgage Note. Business Day:Any day other than a Saturday or Sunday, or a day on which banking and savings and loan institutions in the State of New York or Florida are authorized or obligated by law or executive order to be closed. Cash-Out Refinancing:As defined in the Underwriting Guidelines attached to the related Assignment and Conveyance. Closing Date:The date or dates on which the Purchaser from time to time shall purchase from the Seller and the Seller from time to time shall sell to the Purchaser, the Mortgage Loans and related servicing listed on the related Mortgage Loan Schedulewith respect to the related Mortgage Loan Package. Closing Documents:With respect to any Closing Date, the documents required pursuant to Section9. Code:The Internal Revenue Code of 1986, as amended, or any successor statute thereto. Commission:The United States Securities and Exchange Commission. Condemnation Proceeds:All awards, compensation and settlements in respect of a taking of all or part of a Mortgaged Property, whether temporary or permanent, by exercise of the power of condemnation or the right of eminent domain. Convertible Mortgage Loan: A Mortgage Loan that by its terms and subject to certain conditions contained in the related Mortgage or Mortgage Note allows the Mortgagor to convert the adjustable Mortgage Interest Rate on such Mortgage Loan to a fixed Mortgage Interest Rate. -3- Co-op:A private, cooperative housing corporation, having only one class of stock outstanding, which owns or leases land and all or part of a building or buildings, including apartments, spaces used for commercial purposes and common areas therein and whose board of directors authorizes the sale of stock and the issuance of a Co-op Lease. Co-op Lease:With respect to a Co-op Loan, the lease with respect to a dwelling unit occupied by the Mortgagor and relating to the stock allocated to the related dwelling unit. Co-op Loan:A Mortgage Loan secured by the pledge of stock allocated to a dwelling unit in a residential cooperative housing corporation and a collateral assignment of the related Co-op Lease. Covered Loan:A Mortgage Loan categorized as Covered pursuant to AppendixE of Standard& Poor’s Glossary. Custodial Account:As defined in Subsection11.04. Custodial Agreement:The agreement governing the retention of the originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan Documents.If more than one Custodial Agreement is in effect at any given time, all of the individual Custodial Agreements shall collectively be referred to as the “Custodial Agreement.” Custodian:JPMorgan Chase Bank, N.A., a national banking association, and its successors in interest, or any successor to the Custodian under the Custodial Agreement as therein provided. Cut-off Date:With respect to each Mortgage Loan, the first day of the month in which the related Closing Date occurs or as otherwise set forth in the Purchase Price and Terms Letter Agreement for the related Mortgage Loan Package. Deleted Mortgage Loan:A Mortgage Loan replaced or to be replaced by a Qualified Substitute Mortgage Loan. Delinquent Mortgage Loans:As defined in
